Name: Commission Regulation (EEC) No 378/93 of 19 February 1993 fixing the compensatory payment for non-professional producers of sunflower seed in Spain and Portugal for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: Europe;  economic policy;  plant product
 Date Published: nan

 20. 2. 93 Official Journal of the European Communities No L 43/19 COMMISSION REGULATION (EEC) No 378/93 of 19 February 1993 fixing the compensatory payment for non-professional producers of sunflower seed in Spain and Portugal for the 1993/94 marketing year (2) of Regulation (EEC) No 1765/92 for non-profes ­ sional producers of sunflower seed in Spain and Portugal, the term 'non-professional sunflower seed producer shall be understood to mean a producer of sunflower seed who has lodged an application for the marketing year in question under the simplified scheme referred to in Article 8 of Regulation (EEC) No 1765/92, covering all of the arable crops for which he is seeking a compensatory payment. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as amended by Regulation (EEC) No 2467/92 (2), and in particular Article 5 (2) thereof, Whereas the second paragraph of Article 5 (2) of Regula ­ tion (EEC) No 1765/92 provides for a special compensa ­ tory payment for non-professional producers of sunflower seed in Spain and Portugal ; whereas Article 7 of Commission Regulation (EEC) No 2294/92 (3), as last amended by Regulation (EEC) No 3529/92 (4), provides that, for such producers, the compensatory payment made under the simplified scheme at the rate applicable to cereals may be supplemented by an additional compensa ­ tory payment ; whereas it is therefore appropriate to fix the amount of that payment ; Whereas Article 5 (3) of Regulation (EEC) No 1765/92 lays down that the Commission shall publish in the Offi ­ cial Journal of the European Communities the amounts specified in Article 5 for oil seeds ; Whereas the compensation to be paid to non-professional producers of sunflower seed in Spain and Portugal shall be fixed in such a way as to avoid any distortion which might arise from the transitional arrangements resulting from the Act of Accession of Spain and Portugal for sunflower seed producers in those Member States, Article 2 1 . The compensatory payment to non-professional sunflower seed producers may be made solely to such producers. 2. For the 1993/94 marketing year, the projected compensatory payment to non-professional sunflower seed producers shall be fixed at ECU 242/ha in Spain and ECU 232/ha in Portugal. 3 . The amount specified in paragraph 2 at national level shall be broken down regionally in accordance with the regionalization plan implemented by the Member State concerned in respect of the 1993/94 marketing year. HAS ADOPTED THIS REGULATION Article 3 Without prejudice to the terms for granting compensatory payments in respect of arable crops covered by Regulation (EEC) No 1765/92 : (a) an advance payment of 50 % of the amounts specified in Article 2 (2) may be made to non-professional sunflower seed producers, as provided for in Article 1 1 (2), (3) and (4) of Regulation (EEC) No 1765/92 ; (b) if in Spain or Portugal the final reference amounts are different from the projected reference amounts provided for pursuant to Article 5 of Regulation (EEC) No 1765/92, the compensatory payments shall be adjusted accordingly ; (c) the adjustments referred to in point (b) shall be made before the regional breakdown referred to in Article 2 (3) hereof. Article 1 For the purposes of this Regulation :  the term 'compensatory payment to non-professional sunflower seed producers' shall be understood to mean the amount in ecu per hectare which replaces the compensatory payment in force for cereals in the region in question in order to constitute the compen ­ sation referred to in the second paragraph of Article 5 (') OJ No L 181 , 1 . 7. 1992, p. 12. 0 OJ No L 246, 27. 8 . 1992, p. 11 . Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (3) OJ No L 221 , 6. 8 . 1992, p. 22. (4) OJ No L 358, 8 . 12. 1992, p. 8 . No L 43/20 Official Journal of the European Communities 20 . 2. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1993 . For the Commission Rene STEICHEN Member of the Commission